DETAILED ACTION

This office action is in response to the preliminary amendment filed 8/15/2019. As directed by the amendment, claims 4-5 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-5 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an urging mechanism that urges the arm portion toward 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pivot movement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rotation axes of the two rollers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuyuki (JP2013034694A).

Regarding claim 2, Yasuyuki discloses a pivot mechanism (8) (rotational shaft) interposed between the main body (1) and the arm portion (6) to allow the arm portion (6) to pivot relative to the main body (1) (pivotably supports the arm portion (6)) (para [0028]).
Regarding claim 3, Yasuyuki discloses a roller holder including the arm portion (6), the pivot mechanism (8), and the urging mechanism (4) (pivot mechanism (8) and urging mechanism (4) is supported on a roller holder including the arm portion (6) to support the rollers (3) (fig 3, para [0028]).
Regarding claim 4, Yasuyuki discloses the two rollers (3) have rotation axes (2) (spherical body supporting parts) (para [0039]) that are arranged such that a distance between the rotation axes increases as a distance from the main body (1) increases (rotation axes in are configured to protrude towards left and right shoulders such that an angle of spread is set to be about 60°) (para [0040]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (2014/0288473) in view of Iwamoto et al (4,825,853).
Regarding claim 1, Matsushita discloses a beauty device comprising: a main body including a handle portion (11) (handle) to be held by a user (para [0022]); an arm portion (11a) (bifurcated portions of tip of handle) coupled to the main body (para [0022]); two rollers (17) (balls) rotationally held at the arm portion (11a) (para [0023]).

However, Iwamoto teaches a massage device including a main body including a handle portion (10) (hand grip) and an arm portion (20) (applicator head) wherein the arm portion (20) is provided to be pivotal relative the main body (10) (provided with a resilient coupling  to permit the arm portion (20) to move substantially in all directions, and therefore is operable to move in a pivotable direction) (col 4, ln 27-34), and an urging mechanism (30) (coil spring) (col 4, ln 18-23) that urges the arm (20) towards a reference position within a range of the pivot movement (as shown in fig 2, any movement of the arm (20) is resisted by the spring (30), and therefore the spring is operable to urge the arm (20) towards a reference position shown if fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify device of Matsushita by providing a resilient coupling between the arm and the handle comprising a coil spring member and a corrugated cover as taught by Iwamoto in order to allow the arm of the massage device to be brought into optimal angular positioning with respect to the handle (Iwamoto, col 4, ln 27-34).
Regarding claim 2, the modified Matsushita’s device discloses a pivot mechanism (31 of Iwamoto) (corrugated cover) interposed between the main body (10 of Iwamoto) and the arm portion (20 of Iwamoto) to allow the arm portion (20 of Iwamoto) to pivot relative to the main body (20 of Iwamoto) (corrugated cover (31) 
Regarding claim 3, Matshushita discloses a roller holder including the arm portion (11a) (Matsushita, para [0022]), and the modified Matsushita’s reference discloses holder including the arm portion (20 of Iwamoto), the pivot mechanism (31 of Iwamoto), and the urging mechanism (30 of Iwamoto) (arm portion (20), pivot mechanism (31), and urging mechanism (30) are all disposed at distal end of device) (Iwamoto, fig 2, col 4, ln 18-26).
Regarding claim 4, Matsushita in fig 5 discloses the two rollers (17) have rotation axes (y) that are arranged such that a distance between the rotation axes increases as a distance from the main body (11) increases (increases by angle ) (para [0030]).
Regarding claim 5, Matsushita discloses the rotation axes of the two rollers are arranged on a common plane (as shown in fig 3, the axis of rotation of the two rollers extended on a common plate shown as (y)) (see fig 2, para [0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,206,848 (“the reference patent”) in view of Iwamoto et al. 
Regarding claim 1, claim 1 of the reference patent discloses a beauty device (beauty instrument) comprising: a main body including a handle portion to be held by a user (handle portion); an arm portion (tip having bifurcated portions extending in a Y shape) coupled to the main body; and two rollers (a ball supported at each bifurcated portion) rotationally held at the arm portion (freely rotates along an axis).
 Claim 1 of the reference patent does not disclose the arm portion provided to be pivotal relative to the main body; and an urging mechanism that urges the arm portion toward a reference position within a range of the pivot movement.
However, Iwamoto teaches a massage device including a main body including a handle portion (10) (hand grip) and an arm portion (20) (applicator head) wherein the arm portion (20) is provided to be pivotal relative the main body (10) (provided with a resilient coupling  to permit the arm portion (20) to move substantially in all directions, and therefore is operable to move in a pivotable direction) (col 4, ln 27-34), and an urging mechanism (30) (coil spring) (col 4, ln 18-23) that urges the arm (20) towards a reference position within a range of the pivot movement (as shown in fig 2, any movement of the arm (20) is resisted by the spring (30), and therefore the spring is operable to urge the arm (20) towards a reference position shown if fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify device of claim 1 of the reference patent by providing a resilient coupling between the arm and the handle 
Regarding claim 2, the modified claim 1 of the reference patent’s reference discloses a pivot mechanism (31 of Iwamoto) (corrugated cover) interposed between the main body (10 of Iwamoto) and the arm portion (20 of Iwamoto) to allow the arm portion (20 of Iwamoto) to pivot relative to the main body (20 of Iwamoto) (corrugated cover (31) allows the arm (20)  to move in substantially all directions, and therefore is operable to allow the arm (20) to pivot relative the main body (10)) (Iwamoto, col 4, ln 23-29).
Regarding claim 3, claim 1 of the reference patent discloses a roller holder including the arm portion (bifurcated portion is configured to hold the rollers), and the modified claim 1 of the reference patent’s reference discloses discloses holder including the arm portion (20 of Iwamoto), the pivot mechanism (31 of Iwamoto), and the urging mechanism (30 of Iwamoto) (arm portion (20), pivot mechanism (31), and urging mechanism (30) are all disposed at distal end of device) (Iwamoto, fig 2, col 4, ln 18-26).
Regarding claim 4, claim 5 of the reference patent discloses the two rollers have rotation axes that are arranged such that a distance between the rotation axes increases as a distance from the main body increases (operating angle between balls is between 50-110 degrees).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,206,848 (“the reference patent”) and Iwamoto et al as applied to claim 1 above, and further in view of Casagrande et al (2,011,471). 
Regarding claim 5, modified claim 1 of the reference patent discloses two rollers with rotation axes.
Modified claim 1 of the reference patent does not disclose the rotation axes of the two rollers are arranged on a common plane.
However, Casagrande in figs 1-3 teaches a massage device including a two rollers (15) having an axis of rotation (11) (turns freely on spindles) (col 1, ln 55-col 2, ln 3), wherein rotation axes (16) of the two rollers (15) are arranged on a common plane (as shown in figs 2 and 3, spindles (11) are arranged on a common plane).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the axes of rotation of modified claim 1 of the reference patent by arranging the rotation axes of the two rollers on a common plane as taught by Casagrande in order to arrange the massage rollers in an orientation to provide a massage action of skin pressed between the rollers (Casagrande, col 2, ln 29-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Herndon (2,633,844) and Tanigawa (2013/0245509) disclose massage roller devices, and Chen (2006/0276732), Ayotte (10,327,981), and Iwamoto (5,997,489) disclose urging mechanisms for massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785